Exhibit 21 Affiliates and Subsidiaries of Wisconsin Public Service Corporation December 31, 2007 Wisconsin Public Service Corporation WPS Leasing, Inc. Wisconsin Valley Improvement Company (27.1% ownership) Wisconsin River Power Company (50% ownership) WPS Investments, LLC (approximately 17.3% ownership) American Transmission Company LLC (approximately 34.54% ownership) ATC Management Inc. (32.58% ownership) 100% owned unless noted otherwise.All of these affiliates and subsidiaries are formed under Wisconsin law.
